Territory of Michigan county of wayne
to two of the Justices assigned to keep the peace in and for the County aforesaid Abraham Noyes Respectfully sheweth that he is Confined in the Common goal in the County of Wayne on Execution in favour of John Jewell issued out of the County Court of Wayne County and that he is not able to maintain himself in prisión and pay prisión Charges and prays releif according to Law that his creditors may be notified of his intentions of takeing the benafit of the act for the releif of poor prisenors Committe on Execution for Debt Detroit prisión Oct 11th A.D. 1820 Wit W, Howard Abrahm Noyes